Plaintiff, a nurse, was accompanying an insane person from Mount Vernon to the State hospital at Poughkeepsie. With the patient, another nurse and a policeman, she was seated in an automobile owned by defendants and driven *532by one Levine. Another policeman drove ahead of the automobile on a motorcycle. At the intersection of two streets, and after the motorcyle had passed, there was a collision between the automobile and a motor truck, as the result of which the plaintiff was thrown to the street and her skull fractured. The jury rendered a verdict in her favor, and from the judgment entered thereon the defendants appeal. Judgment affirmed, with costs. No opinion. Hagarty, Scudder and Tompkins, JJ., concur; Lazansky, P. J., and Johnston, J., dissent and vote for reversal and a new trial upon the ground that the determination of the jury was against the weight of the evidence.